DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) filed on 07/27/2021 and 16/22/2020 have been considered here.

Status of Claims
Claims 6-9 and 11-17 are now pending.  Claims 1-5 and 10 are canceled; claims 6 and 11-12 are amended.
Claims 6-9 and 11-17 will be examined on the merits herein.


Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 reads “using a refrigerate centrifuge” which should read “using a refrigerated centrifuge”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 6 recites the term "low temperature", which is a relative term which renders the claim indefinite.  The term "low temperature" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Further, “Some objective standard must be provided in order to allow the public to determine the scope of the claim. A claim that requires the exercise of subjective judgment without restriction may render the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005))” (See MPEP 2173.05(b)).” There is no definition given for low temperature in the claims nor the specification as filed, giving only a general statement of low temperature (see instant specification as filed, paragraph 0065). For search and consideration, the claim limitation of low temperature is understood as 5°C or below (from instant claim 12). 
Claim 7 recites the limitation of “bone morphogenetic proteins equivalent thereto” however it is not clear what “equivalent” to means. Is it equivalent in terms of structure, of function, or size? It would not be clear to a person with ordinary skill in the art as to what the metes and bounds of the limitation are as the instant specification provides no teachings or suggestions as to what constitutes “equivalent”, thus the claim is indefinite. For the purpose of search and consideration, the claim is understood as “The method of claim 6… BMP-18, and recombinant bone morphogenetic proteins thereof”. 

Claims 8-9 and 13-17 stand rejected for depending on an indefinite base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1779377 (Bioalpha Corporation, 2017; as submitted on IDS of 07/27/2021; referred to as Bioalpha) in view of KR 10-2015-0006507 (Soonchunhyang Univ Ind Academy Cooperation Found, 2015; as submitted on IDS of 7/27/2021; referred to as Soonchunhyang) and NPL1 (Laboratory Centrifuge Guide, 2017; screenshot from Wayback Machine of https://web.archive.org/web/20170603024815/https://www.microscopemaster.com/laboratory-centrifuge.html).

In regards to claims 6 and 7, Bioalpha teaches a method of preparing a bone graft composition comprising a bone morphogenetic protein such as BMP-2, BMP-3, BMP-3b, BMP-4, BMP-5, BMP- 6, BMP-7, BMP-8, BMP-9, BMP-10, BMP-11, BMP-12, BMP-13, BMP-14, BMP-15, BMP-16, BMP-17, BMP-18 
In regards to claim 8, the concentration of the bone morphogenetic protein is included in the solvent such as water in an amount of 0.01 weight % to 99.99 weight % (see Bioalpha, page 9, paragraph 5). With the understanding that 0.15 mg/mL is equal to 0.015 weight % (as 10 mg/mL is equal to 1.0 weight %), MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
In regards to claim 9, the solution is neutralized using a phosphate buffer solution (see Bioalpha, page 8, paragraph 3).
In regards to claim 13, Bioalpha teaches that 25 to 75 parts by weight of the demineralized bone matrix (i.e. the bone grafting material) and 25 to 75 parts by weight of the gel-forming powder (i.e.  hydroxypropyl methylcellulose powder) is mixed (see Bioalpha, page 8, paragraph 5). If 75 parts of the bone matrix and 45 parts of the gel-forming powder is used, the ratio grafting material to gel-forming powder is 1:0.6. MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Bioalpha is silent on the use of a refrigerated centrifuge and the use of freeze-drying the mixture.



In regards to claim 6, NPL1 teaches that a refrigerated centrifuge is used for samples that need a consistent range of temperature and are often used for biological applications (see NPL1, paragraphs 1-2). 
In regards to claims 11-12, NPL1 further teaches that refrigerated centrifuges can achieve speeds of over 30000 rounds per minute and have a temperature range of -20 and -40 °C (see NPL1, paragraphs 1-2).

In regards to claims 6-9 and 11-13, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Bioalpha, Soonchunhyang, and NPL1 to formulate a method of preparing a bone graft composition as taught in the instant claims as both Bioalpha and Soonchunhyang teach bone graft compositions comprising similar components such as hydroxypropyl methylcellulose and a bone graft material. Further, the freeze drying of Soonchunhyang is taught to make the composition more convenient to operate with for insertion in the human body (see Soonchunhyang, page 7, paragraph 7). In regards to the use of the refrigerated centrifuge, it is taught in NPL1 that it is known to be used when working with biological applications (see NPL1, paragraph 2), thus it would be obvious to one with ordinary skill in the art to combine the use of a refrigerated centrifuge as needed in the method of preparing a bone graft composition such as when separating demineralized bone matrix from the other impurities (see Bioalpha, page 11, paragraph 5). It 
Further, in regards to claim 6, specifically to the steps of “adsorbing the bone morphogenetic protein” and “forming a sponge-like structure”, as the combination of teachings of Bioalpha, Soonchunhyang, and NPL1 would yield an identical method and composition as instantly claimed, the properties, and thus the interactions of the compounds in the composition, would be the same. "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1779377 (Bioalpha Corporation, 2017; as submitted on IDS of 07/27/2021; referred to as Bioalpha) in view of KR 10-2015-0006507 (Soonchunhyang Univ Ind Academy Cooperation Found, 2015; as submitted on IDS of 7/27/2021; referred to as Soonchunhyang) and NPL1 (Laboratory Centrifuge Guide, 2017; screenshot from Wayback Machine of https://web.archive.org/web/20170603024815/https://www.microscopemaster.com/laboratory-centrifuge.html) as applied to claims 6-9 and 11-13 above, and further in view of NPL2 (Centrix, 2017; screenshot from WayBack Machine of https://web.archive.org/web/20170225225904/https://www.centrixdental.com/snap-fit-syringe.html).

supra.
The combination of Bioalpha, Soonchunhyang, and NPL1 is silent on the use of a snap tube inserted into syringe.

In regards to claims 14-15, NPL2 teaches a “Snap-Fit Syringe” which has fillable tubes that snap into the syringe for precisely delivering composites, cements, glass ionomers, impression materials and other flowable products (see NPL2, page 1, paragraphs 1-3).

In regards to claims 14-15, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to combine the teachings of Bioalpha, Soonchunhyang, and NPL1 with the delivery device of NPL2 and method of using the device (see NPL2, page 2) as the composition of Bioalpha, Soonchunhyang, and NPL1 is an injectable bone graft (see Bioalpha, page 10 bridging 11, paragraphs 5-7). The device of NPL2 is known in the art and has been in use for over 40 years (see NPL2, page 1, paragraph 2), as such it would be obvious to one with ordinary skill in the art to combine the method of Bioalpha, Soonchunhyang, and NPL1 with the device and method of use of NL2 according to the known method of making a bone graft composition (see Bioalpha, page 3, claims 6-9) to yield predictable results with a reasonable expectation of success. One with ordinary skill in the art would be motivated to combine prior art elements according to known methods to yield predictable results.
Claim 14 further claims a future intended use (“to be inserted into a syringe”), however the future intended use of a product is not patentable when the product itself is claimed and that same product is taught in the prior art.

 
s 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1779377 (Bioalpha Corporation, 2017; as submitted on IDS of 07/27/2021; referred to as Bioalpha) in view of KR 10-2015-0006507 (Soonchunhyang Univ Ind Academy Cooperation Found, 2015; as submitted on IDS of 7/27/2021; referred to as Soonchunhyang) and NPL1 (Laboratory Centrifuge Guide, 2017; screenshot from Wayback Machine of https://web.archive.org/web/20170603024815/https://www.microscopemaster.com/laboratory-centrifuge.html) as applied to claims 6-9 and 11-13 above, and further in view of KR 10-0401941 (Bioalpha Corporation, 2003; as submitted on IDS of 07/27/2021; referred to as Bioalpha2).

The teachings of Bioalpha, Soonchunhyang, and NPL1 have been described supra.
The combination of Bioalpha, Soonchunhyang, and NPL1 is silent on the use of sterilizing the bone graft composition using ethylene oxide gas or gamma-ray irradiation. 

Bioalpha2 teaches an open-pore bone filler (see Bioalpha2, abstract). Further, in regards to claim 16, Bioalpha2 teaches the use of ethylene dioxide or gamma-ray disinfection to sterilize the composition (see Bioalpha2, page 8, paragraph 3). 

In regards to claim 16, it would be obvious to one with ordinary skill in the art at the time of the effective filing date to formulate a method of preparing a bone graft composition by combining the teachings of Bioalpha, Soonchunhyang, and NPL1 with the teachings of Bioalpha2 as sterilizing the bone graft composition using ethylene dioxide or gamma-ray irradiation is beneficial to the one graft composition for use. By sterilizing the composition, a safer bone graft composition is made for use in the human body. It would be obvious to one with ordinary skill in the art to combine the method of Bioalpha, Soonchunhyang, and NPL1 with the sterilization of Bioalpha2 according to the known method 
In regards to claim 17, it is noted as the concentration of ethylene oxide gas or dosage of the gamma-ray irradiation can vary, they would have been considered result effective variables by one having ordinary skill in the art before the effective filing date of the invention. As such, without showing unexpected results, the claimed concentration of ethylene oxide gas or dosage of the gamma-ray irradiation cannot be considered critical. Accordingly, one of ordinary skill in the art before the effective filing date of the invention would have optimized, by routine experimentation, concentration of ethylene oxide gas or dosage of the gamma-ray irradiation in Bioalpha2 to obtain the desired balance between the concentration of ethylene oxide gas or dosage of the gamma-ray irradiation as taught by Bioalpha2 (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Conclusion
	No claims allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.A.A./Examiner, Art Unit 1611                                                                                                                                                                                                        
/Melissa L Fisher/Primary Examiner, Art Unit 1611